Learned, P. J.:
The only question is, what is the meaning of the words, “ all the ready money I may have either in bank or elsewhere- at my decease ? ” The words plainly include all bank deposits. (Parker v. Marchant, 1 Y. & C. Ch., 290.) They also include all cash, that is, specie and currency which the testatrix had at her death. Such money, either in the bank or in the possession of the testatrix, in the form of specie and currency, is the money which she had “ ready ” for use. And such, as I think, is the meaning of the words, “ ready money,” viz., the money kept on hand in bank or in the possession of the testatrix, and intended principally for her daily expenses and use.
Even the words, “ money of which I may die -possessed,” without the epithet “ ready, ” have been held to be limited to cash in the house, to money at bankers and to ready money at call! (Byrom v. Brandreth, Law R., 16 Eq., 475; see, also, Collins v. Collins, Law R., 12 Eq., 455.)
The matter in question arose in this way: The testatrix became entitled to a legacy in 1878. In 1879 she authorized her husband to collect it, which he'did prior to December 8, 1880. Before the time when he in fact collected any of the legacy the testatrix had become mentally incapable of transacting any business. The husband used this money, and other money of his own, in his household expenses and in medical attendance, etc., for the testatrix. None of the money remained on hand at her death. She made her will in 1877 and died in 1881.
Thus the legacy was not ready money, or money at all, when she made her will. If it remained uninvested by her husband, or was. used by him in his household, and other expenses after it had been received, this was not by her consent, as she was incapable of acting. Had she been capable of acting, and had she then allowed the money to lie in her husband’s possession, using it from time to time as “ ready money,” there would have been more force in the argument that her actions had showed that this ought to pass by the bequest. But no argument can be drawn from the use made by the husband of which she was not cognizant. "We have then simply the case of a legacy collected by an agent and never paid over. I do not think *333that that is “ ready money.” It is bnt a debt for money collected in a fiduciary capacity.
And X think the plaintiff should have judgment.